DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 11 February 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Pub. 2015/0102472) in view of Cho (U.S. Pub. 2012/0212316).
Claim 1:  Tsai et al. discloses a semiconductor arrangement in fan out packaging, comprising:
molding compound (210; Fig. 4, paragraph 15) adjacent a side of a semiconductor die (102; Fig. 4, paragraph 13); and 
a structure (610, 520, 520b and 620; Fig. 4, paragraph 28) disposed above the molding compound (200), above the semiconductor die (102), and around a transmission line (510; Fig. 4, paragraph 29) coupled to an integrated circuit of the semiconductor die (102), the structure comprising: 
a top portion (620 and horizontal portion of 520 and 520b, hereinafter referred to TP; Fig. 4, paragraph 28);
a bottom portion (610; Fig. 4, paragraph 28) disposed below the top portion (TP); 
a first side portion (portion 520 below the horizontal portion 520, hereinafter referred to as SP1; Fig. 4, paragraph 28) coupled to the top portion (TP) and to the bottom portion (610); and
a second side portion (portion of 520b below horizontal portion of 520b, hereinafter referred to as SP2; Fig. 4, paragraph 28) coupled to the top portion (TP) and to the bottom portion (610), wherein:
the first side portion (SP1) is disposed on a first side (right side) of the transmission line (510),
the second side portion (SP2) is disposed on a second side (left side) of the transmission line (510),

at least one of the first side portion (SP1) or the second side portion (SP2) has a tapered sidewall (outer sidewall of SP1 or SP2), an uppermost surface (uppermost surface of SP1 or SP2) contacting the top portion (TP), and a bottommost surface (bottommost surface of SP1 or SP2) contacting the bottom portion (610), and
the tapered sidewall (outer sidewall of SP1 or SP2) has a constant slope extending from the uppermost surface (uppermost surface of SP1 or SP2) to the bottommost surface (bottommost surface of SP1 or SP2).
Tsai et al. appears not to explicitly disclose the structure comprising the top portion, the bottom portion, the first side portion and the second side portion is a magnetic structure comprising a top magnetic portion, a bottom magnetic portion, a first side magnetic portion and a second side magnetic portion.
Cho, however, discloses a magnetic structure comprising a top magnetic portion (230; Fig. 2A, paragraph 38), a bottom magnetic portion (210; Fig. 2A, paragraph 38), a first side magnetic portion (215a-215c, 220a and 220b; Fig. 2A, paragraph 38), and a second side magnetic portion (225a, 225b, 240 and 250; Fig. 2A, paragraphs 38 and 39) are made of tantalum or nickel (paragraphs 36 and 38).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. with the disclosure of Cho to have made the structure comprising the top portion, the bottom portion, the first side portion 
Since Applicant’s specification discloses the magnetic structure can be made from tantalum or nickel (paragraphs 35 and 39), Tsai et al. in view of Cho would therefore disclose a magnetic structure comprising a top magnetic portion, a bottom magnetic portion, a first side magnetic portion, and a second side magnetic portion.
Claim 5:  Tsai et al. in view of Cho discloses the semiconductor arrangement of claim 1 and since Tsai et al. discloses a first dielectric layer (410; Fig. 4, paragraph 28) disposed between the bottom portion (610) and the transmission line (510) and Cho discloses the bottom portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Cho would disclose a first dielectric layer disposed between the bottom magnetic portion and the transmission line (prima facie case of obviousness as stated above).
Claim 6:  Tsai et al. in view of Cho discloses the semiconductor arrangement of claim 5, and since Tsai et al. discloses a second dielectric layer (420; Fig. 4, paragraph 28) disposed between the top portion (TP) and the transmission line (510) and Cho discloses the top portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Cho would therefore disclose a second dielectric layer disposed between the top magnetic portion and the transmission line.
Claim 23:  Tsai et al. in view of Cho discloses the semiconductor arrangement of claim 1 and Tsai et al. in view of Cho further discloses a first redistribution element (530 of Tsai et al.; Fig. 4, paragraphs 17, 25 and 42) on a first side (left side) of the magnetic structure (the magnetic structure as disclosed in the rejection of claim 1).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Cho to have made a second redistribution element on a second side of the magnetic structure opposite to the first side of the magnetic structure since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (M.P.E.P. § 2144.04).
Claim 24:  Tsai et al. in view of Cho discloses the semiconductor arrangement of claim 1, and Tsai et al. further discloses a first dielectric layer (220; Fig. 4, paragraph 16) overlying the molding compound (210) and underlying the bottom magnetic portion (310).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Cho as applied to claim 1 above, and further in view of Nakaiso et al. (U.S. Pub. 2015/0364462).
Claim 4:  Tsai et al. in view of Cho discloses the semiconductor arrangement of claim 1.
Tsai et al. in view of Cho appears not to explicitly disclose a width of the uppermost surface is greater than a width of the bottommost surface.
Nakaiso et al., however, discloses a width of the uppermost surface (upper surface of portion of 27A that is below horizontal portion of 27A) is greater than a width 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Cho with the disclosure of Nakaiso et al. to have a width of the uppermost surface is greater than a width of the bottommost surface because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Cho as applied to claim 1 above, and further in view of Welland et al (U.S. Pub. 2008/0272837).
Claim 14:  Tsai et al. in view of Cho discloses the semiconductor arrangement of claim 1 and Tsai et al. further discloses a first dielectric (300 and/or 410; Fig. 4, paragraphs 21 and 22).
Tsai et al. in view of Cho appears not to explicitly disclose a third side magnetic portion disposed on the first side of the transmission line, and the first dielectric layer disposed between the first side magnetic portion and the third side magnetic portion.
Welland et al., however, discloses a third side magnetic portion (leftmost 760; Fig 10, paragraphs 53 and 54) disposed on the first side (right side of 744 in Fig. 9) of the transmission line (744; Fig 10, paragraphs 53 and 54).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Cho with the disclosure of 
Tsai et al. in view of Cho in view of Welland et al. would therefore disclose a third side magnetic portion disposed on the first side of the transmission line, and a first dielectric layer (300 and/or 410 of Tsai et al.; Fig. 4, paragraph 22) in contact with the first side magnetic portion and the third side magnetic portion.
Claim 15:  Tsai et al. in view of Cho in view of Welland et al. discloses the semiconductor arrangement of claim 14 and Tsai further discloses an interface is defined between the first dielectric layer (300 and/or 410) and the second dielectric layer (420) (Fig. 4).  Since Tsai et al. discloses a second dielectric layer (420; Fig. 4, paragraph 24) in contact with the first side portion (SP1) and disposed above the first dielectric layer (300 and/or 410) and Cho discloses the first side portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Cho in view of Welland et al. would disclose a second dielectric layer disposed between the first side magnetic portion and the third side magnetic portion and disposed above the first dielectric layer.
Claim 16:  Tsai et al. in view of Cho in view of Welland et al. discloses the semiconductor arrangement of claim 15 and since Tsai et al. discloses the first dielectric layer (300 and/or 410) is disposed between the bottom portion (610) and the transmission line (510), and the second dielectric layer (420) is disposed between the top portion (TP) and the transmission line (510) (Fig. 4) and Cho discloses the bottom portion is magnetic (paragraphs 36 and 38) and the top portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Cho would therefore disclose the first dielectric layer is disposed between the bottom magnetic portion and the transmission line, and the 
Claim 17:  Tsai et al. in view of Cho in view of Welland et al. discloses the semiconductor arrangement of claim 14 and since Tsai et al. discloses the first dielectric layer (300 and/or 410) contacts the second side portion (SP2), a sidewall of the bottom portion (610), and a top surface of the bottom portion (610) and Cho discloses the second side portion is magnetic (paragraphs 36. 38 and 39) and the bottom portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Cho in view of Welland et al. would therefore disclose the first dielectric layer contacts the second side magnetic portion, a sidewall of the bottom magnetic portion, and a top surface of the bottom magnetic portion.

Claim 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Pub. 2015/0102472) in view of Brand (2002/0019075), further in view of Cho (U.S. Pub. 2012/0212316).
Claim 7:  Tsai et al. discloses a semiconductor arrangement in fan out packaging, comprising:
a transmission line (510; Fig. 4, paragraph 29) coupled to an integrated circuit of a semiconductor die (102; Fig. 4, paragraph 13), wherein;
a substrate (100; Fig. 4, paragraph 12) disposed on a first side (bottom side of 102) of the semiconductor die (102);
the transmission line (501) is disposed on a second side (upper side of 102) of the semiconductor die (102), and

a structure (610, 520, 520b and 620; Fig. 4, paragraph 28) disposed above the semiconductor die (102) and positioned around the transmission line (510), the structure comprising: 
a top portion (620; Fig. 4, paragraph 28);
a bottom portion (610; Fig. 4, paragraph 28) disposed below the top portion (620); 
a first side portion (520; Fig. 4, paragraph 28) coupled to the top portion (620) and to the bottom portion (610); and
a second side portion (520b; Fig. 4, paragraph 28) coupled to the top portion (620) and to the bottom portion (610), wherein:
the first side portion (520) is disposed on a first side (right side) of the transmission line (510),
the second side portion (520b) is disposed on a second side (left) of the transmission line (510),
the first side (right side) of the transmission line (510) is opposite the second side (left side) of the transmission line (510), and
at least one of the first side portion (520) or the second side portion (520b) has a tapered sidewall (outer sidewall of 520 and 520b);
a conductive pad (lower portion of 230; Fig. 8, paragraphs 17, 25 and 42) overlying the semiconductor die (102) and electrically coupled to the semiconductor die (102) (paragraph 17);

a first redistribution layer (530; Fig. 8, paragraphs 17, 25 and 42) disposed over the via connector (upper portion of 230) and electrically coupled to the via connector (upper portion of 230); 
a second redistribution layer (550; Fig. 1, paragraphs 24, 25 and 42) disposed over the first redistribution layer (530) and electrically coupled to the first redistribution layer (530);
a first dielectric layer (300; Fig. 8, paragraphs 21, 25 and 42) laterally co-planar with the via connector (upper portion of 230);
a second dielectric layer (410; Fig. 8, paragraph 22, 25 and 42) laterally co-planar with a bottom portion (bottom portion of 530) of the first redistribution layer (530); and
a third dielectric layer (lower portion of 420; Fig. 8, paragraphs 24, 25 and 42) laterally co-planar with a top portion (top portion of 530) of the first redistribution layer (530), the bottom portion (610), a bottom portion (bottom portion of 520) of the first side portion (520) and a bottom portion (bottom portion of 520b) of the second side portion (520b).
Tsai et al. appears not to explicitly disclose a die attach film is disposed on the first side of the semiconductor die.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. with the disclosure of Brand to have made a die attach film is disposed on the first side of the semiconductor die in order to facilitate bonding of the die to the substrate.  
Tsai et al. in view of Brand appears not to explicitly disclose the structure comprising the top portion, the bottom portion, the first side portion and the second side portion is a magnetic structure comprising a top magnetic portion, a bottom magnetic portion, a first side magnetic portion and a second side magnetic portion.
Cho, however, discloses a magnetic structure comprising a top magnetic portion (230; Fig. 2A, paragraph 38), a bottom magnetic portion (210; Fig. 2A, paragraph 38), a first side magnetic portion (215a-215c, 220a and 220b; Fig. 2A, paragraph 38), and a second side magnetic portion (225a, 225b, 240 and 250; Fig. 2A, paragraphs 38 and 39) are made of tantalum or nickel (paragraphs 36 and 38).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Brand with the disclosure of Cho to have made the structure comprising the top portion, the bottom portion, the first side portion and the second side portion from tantalum or nickel in order to have an effective electrically conductive structure.
Since Applicant’s specification discloses the magnetic structure can be made from tantalum or nickel (paragraphs 35 and 39), Tsai et al. in view of Brand in view of 
Claim 11:  Tsai et al. in view of Brand in view of Cho discloses the semiconductor arrangement of claim 7, and since Tsai et al. discloses a fourth dielectric layer (middle portion of 420; Figs. 1 and 4, paragraphs 24, 25 and 42) laterally co-planar with a bottom portion (bottom portion of 550) of the second redistribution layer (550), a top portion (top portion of 520) of the first side magnetic portion (520), and a top portion (top portion of 520b) of the second side magnetic portion (520b); wherein an interface is defined between the third dielectric layer (lower portion of 420) and the fourth dielectric layer (middle portion of 420) and a fifth dielectric layer (upper portion of 420; Figs. 1 and 4, paragraphs 24, 25 and 42)  laterally co-planar with a second portion (upper portion of 550) of the second redistribution layer (550) and the top magnetic portion (620), and Cho discloses first side portion is magnetic (paragraphs 36 and 38), the second side portion is magnetic (paragraphs 36, 38 and 39) and the top portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Cho would therefore disclose the fourth dielectric layer laterally the top portion of the first side magnetic portion and the top portion of the second side magnetic portion and the fifth dielectric layer laterally co-planar with the top magnetic portion.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Brand in view of Cho as applied to claim 7 above, and further in view of O’Toole (U.S. Patent 3,780,219).
Claim 8:  Tsai et al. in view of Brand in view of Cho discloses the semiconductor arrangement of claim 7.  
Tsai et al. in view of Brand in view of Cho appears not to explicitly disclose the transmission line is coupled to a current amplifier comprising: a first transistor coupled to the transmission line; and a second transistor coupled to the first transistor and coupled to a second integrated circuit.
O’Toole, however, discloses the transmission line (line connected to 190; Fig 2, column 10, lines 9-27) is coupled to a current amplifier (190 and 191; Fig. 2, column 10, lines 9-27) comprising: a first transistor (190; Fig. 2, column 10, lines 9-27) coupled to the transmission line (line connected to 190); and a second transistor (191; Fig. 2, column 10, lines 9-27) coupled to the first transistor (190) and coupled to a second integrated circuit (other elements within 47).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Brand in view of Cho with the disclosure of O’Toole to have made the transmission line coupled to a current amplifier comprising: a first transistor coupled to the transmission line; and a second transistor coupled to the first transistor and coupled to a second integrated circuit in order to have add function to the semiconductor die.  

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Brand in view of Cho as applied to claim 11 above, and further in view of Nakaiso et al. (U.S. Pub. 2015/0364462).
Claim 12:  Tsai et al. in view of Brand in view of Cho disclose the semiconductor arrangement of claim 11.
Tsai et al. in view of Brand in view of Cho appears not to explicitly disclose a sixth dielectric layer overlying the second distribution layer and the top magnetic portion.
Nakaiso et al., however, discloses a sixth dielectric layer (31; Fig. 14, paragraphs 87 and 88) overlying the second distribution layer (29A; Fig. 14, paragraphs 87 and 88). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Brand in view of Cho with the disclosure of Nakaiso et al. to have made a sixth dielectric layer overlying the second distribution in order to protect the surrounding elements.  Since Nakaiso et al. discloses the sixth dielectric layer (31) overlying the second distribution layer (29A), Tsai et al. in view of Brand in view of Cho in view of Nakaiso et al would disclose the sixth dielectric layer (31 of Nakaiso et al.) overlying the top magnetic portion (620 of Tsai et al.).
Claim 13:  Tsai et al. in view of Brand in view of Cho disclose the semiconductor arrangement of claim 11 and Tsai et al. further discloses the second dielectric layer (410), the third dielectric layer (lower portion of 420), the fourth dielectric layer (middle portion of 420) and the fifth dielectric layer (the upper portion of 420 comprises a polymer (paragraphs 22 and 24).

Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Pub. 2015/0102472) in view of Welland et al (U.S. Pub. 2008/0272837) in view of Cho (U.S. Pub. 2012/0212316).
Claim 18:  Tsai et al. discloses a semiconductor arrangement in fan out packaging, comprising: 
a transmission line (510; Fig. 4, paragraph 29); and
a structure (610, 520, 520b and 620; ; Fig. 4, paragraph 28) disposed around the transmission line (510), the structure comprising:
a top portion (620 and horizontal portion of 520 and 520b, hereinafter referred to TP; Fig. 4, paragraph 28) disposed above the transmission line (510); 
a bottom portion (610; Fig. 4, paragraph 28) disposed below the transmission line (510); 
a first side portion (portion 520 below the horizontal portion 520, hereinafter referred to as SP1; Fig. 4, paragraph 28) disposed between the top portion (TP) and the bottom portion (610); and
a second side portion (portion 520b below the horizontal portion 520b, hereinafter referred to as SP1) disposed between the top portion (TP) and the bottom portion (610); wherein:
the first side portion (SP1) is disposed on a first side (right side) of the transmission line (510),
the second side portion (SP2) is disposed on a second side (left side) of the transmission line (510), 
the first side (right side) of the transmission line (510) is opposite the second side (left side) of the transmission line (510), and	
at least one of a first sidewall (inner sidewall of SP!) of the first side magnetic portion (SP1) facing the second side magnetic portion (SP2) or a 
Tsai et al. appears not to explicitly disclose a third side portion disposed between the top portion and the bottom portion, the third side portion is disposed on a first side of the transmission line, and the first side portion is spaced apart from the third side portion.
Welland et al., however, discloses a third side portion (leftmost 760; Fig 10, paragraphs 53 and 54) disposed between the top portion (756; Fig. 10, paragraphs 53 and 54) and the bottom portion (754; Fig. 10, paragraphs 53 and 54), the third side portion (leftmost 760) is disposed on a first side (right side of 744 in Fig. 9) of the transmission line (744; Fig 10, paragraphs 53 and 54), and the first side portion (rightmost 760; Fig 10, paragraphs 53 and 54) is spaced apart from the third side portion (leftmost 760).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. with the disclosure of Welland et al. to have made disclose a third side portion disposed between the top portion and the bottom portion, the third side portion is disposed on a first side of the transmission line, and the first side portion is spaced apart from the third side portion in order to effectively shield the transmission line.

Cho, however, discloses a magnetic structure comprising a top magnetic portion (230; Fig. 2A, paragraph 38), a bottom magnetic portion (210; Fig. 2A, paragraph 38), a first side magnetic portion (215a-215c, 220a and 220b; Fig. 2A, paragraph 38), a second side magnetic portion (225a, 225b, 240 and 250; Fig. 2A, paragraphs 38 and 39) and a third side magnetic portion (additional conductive structures and/or lines; paragraph 41) are made of tantalum or nickel (paragraphs 36 and 38).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Welland et al. with the disclosure of Cho to have made the structure comprising the top portion, the bottom portion, the first side portion, the second side portion and the third side portion from tantalum or nickel in order to have an effective electrically conductive structure.
Since Applicant’s specification discloses the magnetic structure can be made from tantalum or nickel (paragraphs 35 and 39), Tsai et al. in view of Welland et al. in view of Cho would therefore disclose a magnetic structure comprising a top magnetic portion, a bottom magnetic portion, a first side magnetic portion, a second side magnetic portion and a third side magnetic portion.
Claim 19:  Tsai et al. in view of Welland et al. in view of Cho discloses the semiconductor arrangement of claim 18 and since Tsai et al. discloses a first dielectric 
Claim 20:  Tsai et al. in view of Welland et al. in view of Cho discloses the semiconductor arrangement of claim 19 and since Tsai et al. discloses a second dielectric layer (420; Fig. 4, paragraph 28) disposed above the first dielectric layer (410) and between the transmission line (510) and the top portion (TP), Tsai et al. in view of Welland et al. of Cho would therefore disclose a second dielectric layer disposed above the first dielectric layer and between the transmission line and the top magnetic portion, wherein the second dielectric layer is disposed between the first side magnetic portion and the third side magnetic portion.
Claim 21:  Tsai et al. in view of Welland et al. in view of Cho discloses the semiconductor arrangement of claim 19 and since Tsai et al. discloses the first dielectric (410) is disposed between the transmission line (510) and the first side portion (SP1) (Fig. 4) and Cho discloses the first side portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Welland et al. of Cho would therefore disclose the first dielectric layer is disposed between the transmission line and the first side magnetic portion.
Claim 22:  Tsai et al. in view of Welland et al. in view of Cho discloses the semiconductor arrangement of claim 18 and Tsai et al. further discloses the first .

Response to Arguments
Applicant's arguments filed 11 February 2021 have been fully considered but they are not persuasive.
Applicant contends the art cited fails to teach or suggest “at least one of the first side magnetic portion or the second side magnetic portion has a tapered sidewall, an uppermost surface contacting the top magnetic portion, and a bottommost surface contacting the bottom magnetic portion, and the tapered sidewall has a constant slope extending from the uppermost surface to the bottommost surface,” as required by claim 1
Examiner notes that since Tsai et al. discloses at least one of the first side portion (SP1) or the second side portion (SP2) has a tapered sidewall (outer sidewall of SP1 or SP2), an uppermost surface (uppermost surface of SP1 or SP2) contacting the top portion (TP), and a bottommost surface (bottommost surface of SP1 or SP2) contacting the bottom portion (610), and the tapered sidewall (outer sidewall of SP1 or SP2) has a constant slope extending from the uppermost surface (uppermost surface of SP1 or SP2) to the bottommost surface (bottommost surface of SP1 or SP2) (Fig. 4), Tsai et al. in view of Cho would disclose at least one of the first side magnetic portion or the second side magnetic portion has a tapered sidewall, an uppermost surface contacting the top magnetic portion, and a bottommost surface contacting the bottom 
Applicant contends Tsai et al., or the combination of Tsai et al., Brand and Cho, tails to teach or suggest “a conductive pad overlying the semiconductor die and electrically coupled to the semiconductor die,” as required by claim 7.
Examiner notes that Tsai et al. discloses a conductive pad (lower portion of 230; Fig. 8, paragraphs 17, 25 and 42) overlying the semiconductor die (102) and electrically coupled to the semiconductor die (102) (paragraph 17).
Applicant contends the art cited fails to teach or suggest “at least one of a first sidewall of the first side magnetic portion facing the second side magnetic portion or a second sidewalls of the first side magnetic portion facing away from the second side magnetic portion has a constant slope extending from an uppermost surface of the first side magnetic portion contacting the top magnetic portion to a bottommost surface of the first side magnetic portion contacting the bottom magnetic portion,” as required by claim 18.
Examiner notes that since Tsai et al. discloses at least one of a first sidewall (inner sidewall of SP!) of the first side magnetic portion (SP1) facing the second side magnetic portion (SP2) or a second sidewall (outer sidewall of SP1) of the first side portion (SP1) facing away from the second side portion (SP2) has a constant slope extending from an uppermost surface of the first side portion (SP1) contacting the top portion (TP) to a bottommost surface of the first side portion (SP1) contacting the bottom portion (610) (Fig. 4), Tsai et al. in view of Cho would disclose at least one of a first sidewall of the first side magnetic portion facing the second side magnetic portion or .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815